


Exhibit 10.42
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 4 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
FORM OF
AMENDED AND RESTATED
WARRANT TO PURCHASE SHARES OF COMMON STOCK


Company:
Rice Energy Inc., a Delaware corporation (the “Company”)

Number of Shares:
[●]

Class of Shares
Common Stock, par value $0.01 per share

Warrant Price:
$7.23 per share of Common Stock

Issue Date:
January 29, 2014

Original Issue Date:
August 15, 2011

Exercise
Commencement Date:
Same as Original Issue Date

Expiration Date:
The 5th anniversary of the Exercise Commencement Date.



THIS AMENDED AND RESTATED WARRANT CERTIFIES THAT, for good and valuable
consideration, [●] (together with any registered holder from time to time of
this Warrant) (“Holder”) is entitled to purchase the number of fully paid and
nonassessable shares of common stock of the Company, par value $0.01 per share
(the “Shares”) at the Warrant Price, all as set forth above and as adjusted
pursuant to Article 2 of this Warrant, subject to the provisions and upon the
terms and conditions set forth in this Warrant.


ARTICLE 1. EXERCISE; CONVERSION.


1.1    Method of Exercise. Holder may exercise this Warrant at any time before
the expiration date of this Warrant by delivering to the Company a duly executed
Notice of Exercise in substantially the form attached as Appendix 1 to the
principal office of the Company together with a check, wire transfer (to an
account designated by the Company), or other form of payment acceptable to the
Company for the aggregate Warrant Price for the Shares being purchased.


1.2    Conversion Right.


1.2.1    Number of Shares on Conversion. In lieu of exercising this Warrant as
specified in Article 1.1, Holder may, at any time before the expiration date of
this Warrant, convert this Warrant on a cashless basis, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate Fair Market
Value of the Shares or other securities otherwise issuable upon exercise of this
Warrant (or the portion thereof being exercised) minus the aggregate Warrant
Price of such Shares by (b) the Fair Market Value of one Share. The Fair Market
Value of the Shares shall be determined pursuant to Article 1.2.2.


1.2.2    Fair Market Value.    Upon request of Holder pursuant to Article 1.2.1,
the Company shall determine Fair Market Value in accordance with the definition
of the term Fair Market Value. Upon such determination of Fair Market Value, the
Company shall give written notice thereof to the Holder, setting forth in
reasonable detail (i) the calculation of such Fair Market Value, and (ii) the
method and basis of determination thereof (the “Company Determination”). For
purposes of this Warrant, “Fair Market Value” of a Share as of any date of
determination means:
    
(A)    if the Shares are traded on an exchange or are quoted on NASDAQ, then the
average of the closing or last sale prices, respectively, reported for the 20
trading days ended immediately preceding the determination date; or
    
(B)    if the Shares are not traded on an exchange or quoted on NASDAQ but are
traded in the over-the-counter market, then the mean of the average of the
closing bid and asked prices reported for the 20 trading days ended immediately
preceding the determination date; and
    
(C)    in all other circumstances, the fair market value per Share as determined
in good faith and on a reasonable basis by the Board of Directors of the Company
(or any successor to the Company.
    
1.3    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation on surrender and cancellation of this Warrant, the Company
shall execute and deliver, in lieu of this Warrant, a new warrant of like tenor.


1.4    Expenses of Delivery of Warrant. The Company shall pay all reasonable
expenses, stamp, documentary and similar taxes (other than transfer taxes and
taxes imposed on the income of Holder) and other charges payable in connection
with the preparation, issuance and delivery of this Warrant.


1.5    Treatment of Warrant Upon Acquisition of Company.


1.5.1    “Acquisition”. For the purpose of this Warrant, “Acquisition” means any
sale or other disposition of all or substantially all of the assets of the
Company, or any reorganization, consolidation, or merger of the Company where
the holders of the Company’s securities before the transaction beneficially own
less than 50% of the outstanding voting securities of the surviving entity after
the transaction.


1.5.2    Treatment of Warrant at Acquisition.
(A)    Upon the written request of the Company, Holder agrees that, in the event
of an Acquisition that is not an asset sale and in which the sole consideration
is cash (whether such cash is paid at time that such Acquisition is consummated
or subsequently, including without limitation through the payment of a
promissory note or earnout), either (a) Holder shall exercise or convert this
Warrant pursuant to the terms hereof and such exercise or conversion will be
deemed effective immediately prior to the consummation of such Acquisition or
(b) if Holder elects not to exercise or convert this Warrant pursuant to the
terms hereof, this Warrant will expire upon the consummation of such
Acquisition. The Company shall provide Holder with written notice of its request
relating to the foregoing (together with such reasonable information as Holder
may request in connection with such contemplated Acquisition giving rise to such
notice), which is to be delivered to Holder not less than ten (10) days prior to
the consummation of the proposed Acquisition.
(B)    Upon the written request of the Company, Holder agrees that, in the event
of an Acquisition that is an asset sale to a third party that is not an
Affiliate (as defined below) of the Company (a “True Asset Sale”), either (a)
Holder shall exercise or convert this Warrant pursuant to the terms hereof and
such exercise will be deemed effective immediately prior to the consummation of
such Acquisition or (b) if Holder elects not to exercise or convert this Warrant
pursuant to the terms hereof, this Warrant will (i) continue until the
Expiration Date if the Company continues as a going concern following the
consummation of any such True Asset Sale or (ii) expire upon the consummation of
such True Asset Sale if the Company does not continue as a going concern
following the consummation of any such True Asset Sale. The Company shall
provide Holder with written notice of its request relating to the foregoing
(together with such reasonable information as Holder may request in connection
with such contemplated Acquisition giving rise to such notice), which is to be
delivered to Holder not less than ten (10) days prior to the consummation of the
proposed Acquisition.
(C)    Upon the consummation of any Acquisition other than those particularly
described in subsections (A) and (B) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.
As used herein “Affiliate” shall mean any person or entity that controls or is
controlled by or is under common control with such persons or entities, and each
of such person’s or entity’s officers, directors, joint venturers or partners,
as applicable.


ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1    Share Dividends, Splits, Etc. If the Company declares or pays a dividend
on the Shares payable in membership interests, or other securities of the
Company, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without additional cost to Holder, the total number and kind of
securities to which Holder would have been entitled had Holder owned the Shares
of record as of the date the dividend occurred. If the Company subdivides the
Shares by reclassification or otherwise into a greater number of Shares or takes
any other action which increases the amount of Shares into which the Shares are
convertible, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased. If the
outstanding Shares are combined or consolidated, by reclassification or
otherwise, into a lesser number of Shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.


2.2    Reclassification, Exchange, Combinations or Substitution. Upon (i) any
reorganization, reclassification, exchange, substitution, or other event that
results in a change of the number and/or class of the securities issuable upon
exercise or conversion of this Warrant (including without limitation any
automatic conversion of the outstanding or issuable securities of the Company of
the same class or series as the Shares to common stock pursuant to the terms of
the Company’s Articles of Organization upon the consummation of a registered
public offering by the Company of its equity securities), or (ii) subject to
Article 1.5, in the case of any consolidation of the Company with, or merger of
the Company with, another company or corporation, or in the case of any sale,
lease or conveyance of all, or substantially all, of the property, assets,
business and goodwill of the Company as an entity, Holder shall be entitled to
receive, upon exercise or conversion of this Warrant, the number and kind of
securities and property that Holder would have received for the Shares if this
Warrant had been exercised or converted immediately before such reorganization,
reclassification, exchange, substitution, consolidation, merger or other event.
The Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or conversion of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or
conversion of this Warrant. The amendment to this Warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise or conversion of the new Warrant. The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
2.3    Liquidation or Dissolution. In the event that the Company shall, at any
time prior to the expiration of this Warrant and prior to the exercise thereof,
dissolve, liquidate or wind up its affairs, the Company shall give the Holder
written notice of such dissolution, liquidation or winding up at least ten (10)
days prior thereto. If the Company does not provide such notice at least ten
(10) days prior to such dissolution, liquidation or winding up, the Holder shall
be entitled, upon the exercise thereof and payment of the Warrant Price, to
receive, in lieu of Shares which it would have been entitled to receive, the
same kind and amount of assets as would have been issued, distributed or paid to
it upon such Shares, had it been the holder of record of the Shares receivable
upon the exercise of this Warrant on the record date for the determination of
those entitled to receive any such liquidating distribution. In connection with
any such dissolution, liquidation or winding up which is expected to result in
any distribution in excess of the Warrant Price provided for by this Warrant,
the Holder may at its option exercise the same prior to such dissolution,
liquidation or winding up without making payment of the aggregate Warrant Price
and in such case the Company shall upon the distribution to said Holder consider
that the aggregate Warrant Price has been paid in full to it and in making
settlement to said Holder, shall deduct from the amount payable to such Holder
an amount equal to the aggregate Warrant Price.


2.4    No Impairment. The Company shall not, by amendment of its Articles of
Organization or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article 2 against impairment.


2.5    Fractional Shares. No fractional Shares shall be issuable upon exercise
or conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional Share interest arises
upon any exercise or conversion of this Warrant, the Company shall eliminate
such fractional Share interest by paying Holder the amount computed by
multiplying the fractional interest by the Fair Market Value of a full Share.


2.6    Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company shall promptly notify Holder in writing, and, at the Company’s
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer setting forth such adjustment and the facts upon
which such adjustment is based. The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.


2.7    No Member Rights. Except as provided in this Warrant, Holder will not
have any rights as a member of the Company until the exercise or conversion of
this Warrant.


ARTICLE 3. REPRESENTATIONS, WARRANTIES OF HOLDER. Holder represents and warrants
to the Company as follows:


3.1    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise or conversion of this Warrant by Holder will be acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act. Holder also
represents that Holder has not been formed for the specific purpose of acquiring
this Warrant or the Shares.


3.2    Disclosure of Information. Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.


3.3    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.


3.4    The Act. Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of Holder’s investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.


ARTICLE 4. MISCELLANEOUS.


4.1    Term. This Warrant is exercisable in whole or in part at any time and
from time to time during the period commencing on the Exercise Commencement Date
and ending on (but excluding) the Expiration Date.


4.2    Legends.    This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with legends in substantially the following form:


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER THE WARRANT, THE SHARES ISSUABLE HEREUNDER NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH
LAWS OR PURSUANT TO AN EXEMPTION THEREFROM WHICH, IN THE OPINION OF COUNSEL FOR
THE HOLDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR
THIS COMPANY, IS AVAILABLE.


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN THE AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION AND AMENDED AND RESTATED BYLAWS OF THE
COMPANY, COPIES OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICES.


4.3    Compliance with Securities Laws on Transfer. Subject to Article 4.4, this
Warrant and the Shares issuable upon exercise or conversion of this Warrant (and
the securities issuable, directly or indirectly, upon conversion of the Shares,
if any) may be transferred or assigned in whole or in part provided that such
transfer or assignment is made in compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
Notwithstanding the foregoing, this Warrant (and any portion of this Warrant)
may not be transferred or assigned in such a manner that would result in more
than fifty (50) separate transferees holding any portion of this Warrant.


4.4    Transfer Procedure. Subject to the provisions of Article 4.3 and upon
providing the Company with written notice, any Holder may transfer all or part
of this Warrant to any transferee, provided, however, in connection with any
such transfer, any Holder will give the Company notice of the portion of the
Warrant being transferred with the name, address and taxpayer identification
number of the transferee and Holder will surrender this Warrant to the Company
for reissuance to the transferee(s) (and Holder if applicable). The Company may
refuse to transfer this Warrant any person who directly competes with the
Company, unless the Shares of the Company are publicly traded. Holder may
transfer all or any of the Shares issuable upon exercise or conversion of this
Warrant (or the Shares issuable directly or indirectly, upon conversion of the
Shares, if any) only as otherwise permitted by the Operating Agreement for the
transfer of Shares, and subject to any restrictions or limitations applicable to
such Shares.


4.5    Notices. All notices and other communications from the Company to Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or Holder, as the case may be
(or on the first business day after transmission by facsimile), in writing by
the Company or such Holder from time to time. Effective upon receipt of the
fully executed Warrant and the initial transfer described in Article 4.4 above,
all notices to Holder shall be addressed as set forth on the signature page
hereto until the Company receives notice of a change of address in connection
with a transfer or otherwise.


Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:


Rice Energy Inc.
171 Hillpointe Drive, Suite 301
Canonsburg, Pennsylvania 15317
Attn: James W. Rogers


4.6    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


4.7    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.


4.8    Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.


4.9    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.






[Signature page follows.]




“COMPANY”


RICE ENERGY INC.




By:                 
   Name: Daniel J. Rice IV 
   Title: Chief Executive Officer


Holder (if a corporation, limited liability
company, partnership, trust or other entity)


                                                                
Name of Entity


                  
State of Organization or Jurisdiction


By:                  
     Name:                
     Title:                


                  
Street Address


                  
City State Zip


               
Taxpayer Identification Number


Dated:         
 
Holder (if an individual)


                  
Print Name




                  
Sign Name




                  
Street Address


                  
City State Zip


____________________________________
Social Security Number


Dated:         



APPENDIX 1




NOTICE OF EXERCISE




1.    Holder elects to purchase ___________ Shares of Rice Energy Inc. pursuant
to the terms of the attached Warrant, and tenders payment of the purchase price
of the Shares in full.


2.    By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 3 of the Warrant
as of the date hereof.
                            
Holder (if a corporation, limited liability
company, partnership, trust or other entity)


                  
Name of Entity


                  
State of Organization or Jurisdiction


By:                  
     Name:               
     Title:               


                  
Street Address


                  
City State Zip


____________________________________
Taxpayer Identification Number


Dated:         
Holder (if an individual)


                  
Print Name




                  
Sign Name




                  
Street Address


                  
City State Zip


____________________________________
Social Security Number


Dated:         








